DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: line 1 of paragraph [0044] states “Fig. 2J”. It should read –Fig. 2I--  
Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JangJian (US 9437484) in view of Liu (US 2016/0372603).
As to claim 1, JangJian teaches an interconnect structure of a multi-layer interconnect feature of an integrated circuit device (100, fig. 11), the interconnect structure comprising: a first interlevel dielectric (ILD) layer (30, col. 3:50-52); a second ILD layer disposed over the first ILD layer (42, col. 6:49-50); a first copper interconnect (32) disposed in the first ILD layer (30, col. 3:60-67); a second copper interconnect (50) disposed in the second ILD layer (42, col. 7:47-50); and an aluminum nitride contact etch stop layer (CESL)(40b) disposed between a portion of the first copper interconnect (36) and the second ILD layer (42) and between the first ILD layer (30) and the second ILD layer (42, col. 4:54-67), wherein the second copper interconnect extends through the aluminum nitride CESL to physically contact the first copper interconnect (fig. 11)
While JangJian teaches adjusting the atomic percentage of nitrogen in the CESL (col. 5:2-7 and col. 5:37-45), it is not clear if a surface nitrogen concentration at an interface between the aluminum nitride CESL and the first copper interconnect is greater than or equal to about 20 at%. 
However, Liu teaches adjusting the nitrogen level in a metal nitride affects both the diffusion prevention property of the metal nitride and the resistance of the metal nitride ([0051]). That is, as the nitrogen atomic percentage increases, 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to adjust the nitrogen atomic percentage at the interface between the aluminum nitride CESL and the first copper interconnect to be greater than or equal to about 20 at% so as to optimize the diffusion and resistance properties of the CESL in a desired fashion as taught by Liu.
As to claims 2 - 5, these limitations are properties of the CESL and, again, would have been obvious to adjust according to specific design parameters as taught by Liu and explained above.
As to claims 6 and 7, JangJian in view of Liu further teach the first copper interconnect includes a copper bulk layer (36), a tantalum nitride diffusion barrier layer (34) disposed between the copper bulk layer (36) and the first ILD layer (30), and a cobalt nitride capping layer (38) disposed between the aluminum nitride CESL and the copper bulk layer (col. 3:60-67 and col. 4:7-15).
JangJian teaches the cobalt nitride capping layer 38 is a metal layer (col. 4:7-15) but is silent on it comprising nitrogen. However, it is a cap layer over a bulk copper interconnect, thus diffusion of copper into the subsequent layers would occur. Liu teaches adding nitrogen to metal cap layers to control diffusion ([0051]). 

JangJian in view of Liu do not explicitly teach the nitrogen concentrations claimed. However, Liu teaches adjusting the various nitrogen concentrations within a metal nitride layer (or layers) according to the desired diffusion protection at various locations ([0051]). That is, Liu teaches increasing the nitrogen concentrations where increased resistivity isn’t as important as diffusion prevention. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to adjust the nitrogen levels of the metal nitride layers so as to properly prevent copper diffusion while maintaining a desired level of resistivity.
As to claim 8, JangJian in view of Liu further teach an oxygen-doped silicon carbide CESL (40c) disposed over the aluminum nitride CESL (40b); and an aluminum oxide CESL (40b) disposed over the oxygen-doped silicon carbide CESL (40a), wherein the second copper interconnect extends through the oxygen-doped silicon carbide CESL and the aluminum oxide CESL (fig. 11, col. 4:28-67 and col. 5:1-45).
As to claims 9 and 10, JangJian teaches an interconnect structure of a multi-layer interconnect feature of an integrated circuit device (100, fig. 11), the interconnect structure comprising: a first interconnect (32) disposed in a dielectric layer (30 and 42 , col. 3:50-67 and col. 6:49-50), wherein the first interconnect has: a copper bulk layer (36), a first metal nitride layer (34) disposed along 
JangJian teaches the second metal nitride layer 38 is a metal layer (col. 4:7-15) but is silent on it comprising nitrogen. However, it is a cap layer over a bulk copper interconnect, thus diffusion of copper into the subsequent layers would occur. Liu teaches adding nitrogen to metal cap layers to control diffusion ([0051]). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to deposit a metal nitride layer as the cap layer for the reasons stated above.
As to claims 11-13, JangJian in view of Liu do not explicitly teach the nitrogen concentrations claimed. However, Liu teaches adjusting the various nitrogen concentrations within a metal nitride layer (or layers) according to the 
As to claim 14, JangJian in view of Liu further teach a metal oxide layer (40c) disposed over the third metal nitride layer (40b), wherein the metal oxide layer includes the third metal and the second interconnect further extends through the metal oxide layer (fig. 11, col. 37-45).
As to claim 16, these limitations are properties of the CESL and, again, would have been obvious to adjust according to specific design parameters as taught by Liu and explained above.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over JangJian in view of Liu, as applied to claim 9, and in further view of Nogami (US 10529663).
As to claim 15, JangJian in view of Liu do not teach the first interconnect further has a metal layer disposed between the first metal nitride layer and the dielectric layer, wherein the metal layer includes the second metal. However, adhesion layers within interconnects are very well known in the art. Nogami teaches a copper interconnect 64 with a liner 58 including a diffusion barrier layer (i.e. the first metal nitride layer) and an adhesion layer having the same metal (col. 5:25-53). Therefore, it would have been obvious to one having ordinary skill 

Allowable Subject Matter
Claims 17-20 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
The prior art fails to teach a combination of all of the features in the claims. In particular, JangJian teaches forming a copper interconnect (36) in an interlayer dielectric (ILD) layer (30) and depositing a metal nitride contact etch stop layer (CESL) (40b) over the copper interconnect (36) and the ILD layer (30), wherein an interface region between the metal nitride CESL and the copper interconnect has a first surface nitrogen concentration (fig. 11, inherent in a metal nitride layer), but fails to teach performing a nitrogen plasma treatment to modify the interface region between the metal nitride CESL and the copper interconnect, wherein the nitrogen plasma treatment increases the first surface nitrogen concentration to a second surface nitrogen concentration that minimizes accumulation of copper vacancies in the interface region.
The nitrogen changes that happen within CESL 40 are done through a plasma process containing O2 (col. 6:8-17), thus the nitrogen content at the interface would decrease and it would not minimize accumulation of copper vacancies.
Lee (US 10249577) teaches using N2 plasma but it’s for deposition of a metal nitride layer, not modification of an existing one.


Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
2/24/22